Title: To James Madison from John Francis Mercer, 28 March 1786
From: Mercer, John Francis
To: Madison, James


Dear Sir
Marlbro. Mar 28, 1786
I return’d yesterday on my way to the General Court from Maryland where I had the pleasure of receiving your favor from Richmond. The sequel of proceedings which you enumerated by no means coincided with my opinions, but that does not make them less right. I have enclosed you a statement of my political doctrines, which from what I recollect will hardly meet with your approbation. I have dispersed them throughout the County I represented, in order to make them acquainted with my Sentiments, & to give them an opportunity of expressing their concurrence or disaprobation the next Election. I have not yet determined with myself whether I shall serve any longer perhaps my County will determine for me—whether they reject me or not will not occasion one moments concern. I shall have left a record of my Opinions with them, that will at least present them in as fair a veiw as they merit I would not wish to be calumniated—but my Ambition becomes every day more limited—it is now only to be thought a Good Man, or only to think so myself. A man cannot be well contracted to a narrower Circle. I really wish well to America & in general & to this State particularly—few circumstances coud give me more pleasure than to see these Governments answer the ends that were expected—but my doubts go far beyond my hopes. The confœderal Government was always an object of derision rather than anything else with me—its like a Mans attempting to walk with both legs cut off. All our Executives are one water mixed with water—wishy washy Stuff. A british Gentleman travelling with 3,000 a year or any rich Citizen among ourselves will command more respect than the whole Muster of Governmental fry put together. Can such Men have confidence enough to carry the laws into Execution agt. a powerful Citizen or a Combination of them. In Maryland it was try’d the other day & it exactly cost £2000 their Currency to be acquitted of a very black murder, committed by a very vicious man too, but who happened to have powerful Connexions. If the whole Governments coud be amalgamated & made into a tolerabl[y] good one, I confess it woud be very satisfactory to me. Coud I see a chance of this I shoud not begrudge spend[ing] a year or two more in a very thankless mode of life. I shall be over into this part of the World with my family in the Month of Ma[y.] I shall be really happy to see you here before you go to Maryland & it woud not be out of your way in many respects. Adeiu & believe me to be a very sincere friend & Sert.
John F Mercer
